Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-139695 Commission on December 23, 2008 Registration No. 811-07935 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 5 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 SEPARATE ACCOUNT NY-B (Exact Name of Registrant) RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 1000 Woodbury Road, Suite 208 Woodbury, New York 11797 (Address and Telephone Number of Depositor's Principal Office) Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, Windsor, Connecticut 06095 (Name and Complete Address of Agent for Service) As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual flexible premium, deferred combination fixed and variable annuity contracts PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 28, 2008 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 5 by reference to Registrants filings under Rule 485(b) as filed on April 21, 2008 and August 22, 2008 and under Rule 497(e) as filed on June 27, 2008, June 30, 2008, August 7, 2008 and September 11, 2008. A supplement dated December 23, 2008 to the Prospectus is included in Part A of this Post- Effective Amendment No. 5. ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated December 23, 2008 to the Contract Prospectus dated April 28, 2008, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated April 28, 2008. Please read it carefully and keep it with your current Contract Prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The following contains changes to the contracts MGIB rider, ING LifePay Plus rider, and ING Joint LifePay Plus rider, and applies to contracts or riders issued on or after February 2, 2009 , subject to state approval. 1. The Optional Rider Charges sub-section of the Fees and Expenses section on page 1 of your Contract Prospectus is deleted and replaced with the following: Optional Rider Charges 1 Minimum Guaranteed Income Benefit (MGIB) rider : Maximum Annual Charge Current Annual Charge 1.50% of the MGIB Benefit Base 2 0.75% of the MGIB Benefit Base 2 1 Optional rider charges are expressed as a percentage, rounded to the nearest hundredth of one percent. Optional rider charges are deducted from the contract value in your subaccount allocations. You may add only one optional rider to your contract. 2 The MGIB Benefit Base is equal to the greater of the MGIB Rollup Base and the MGIB Ratchet Base and is calculated based on eligible premiums. Please see Charges and FeesOptional Rider ChargesMinimum Guaranteed Income Benefit (MGIB) and Optional RidersMinimum Guaranteed Income Benefit Rider (MGIB) later in this prospectus for more information. ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider: Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 2.00% of the ING LifePay Plus Base 3 0.60% of the ING LifePay Plus Base 3 ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider: Maximum Annual Charge Current Annual Charge (Charge Deducted Quarterly) 2.50% of the ING Joint LifePay Plus Base 4 0.80% of the ING Joint LifePay Plus Base 4 3 The ING LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The current annual charge is 0.50% for riders issued prior to February 2, 2009. The ING LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The current annual charge can change upon a reset after your first five contract years, but you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and FeesOptional Rider ChargesING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) and Optional RidersING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider later in this prospectus. 4 The ING Joint LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The current annual charge is 0.70% for riders issued prior to February 2, 2009. The ING Joint LifePay Plus Base is calculated based on contract value if this rider is added after contract value. The current annual charge can change upon a reset after your first five contract years, but you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and FeesOptional Rider ChargesING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) and Optional RidersING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider later in this prospectus. X.139695-08F 1 of 8 December 2008 2. The fourth and sixth charts under the Table of Separate Account Charges sub- section of the Fees and Expenses section on page 3 of your Contract Prospectus are deleted and replaced with the following: This table shows the total charges that you could pay if you elect the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit Rider based on current charges: Option Package I Option Package II Mortality & Expense Risk Charge 0.85% 1.05% Asset-Based Administrative Charge 0.15% 0.15% ING LifePay Plus Minimum Guaranteed Withdrawal 0.60% 0.60% Benefit Rider (as a percentage of the ING LifePay Plus Base) Total 1.60% 1.80% This table shows the total charges that you could pay if you elect the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider based on current charges: Option Package I Option Package II Mortality & Expense Risk Charge 0.85% 1.05% Asset-Based Administrative Charge 0.15% 0.15% Current ING Joint LifePay Plus Minimum Guaranteed 0.80% 0.80% WithdrawalBenefit Rider (as a percentage of the ING Joint LifePay Plus Base) Total 1.80% 2.00% 3. The first paragraph of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider Charge sub-section of the Charges and Fees section on page 13 of your Contract Prospectus is deleted and replaced with the following: The charge for the ING LifePay Plus rider, a living benefit, is deducted quarterly from your contract value: Maximum Annual Charge Current Annual Charge 2.00% 0.60% The current annual charge is 0.50% for riders issued prior to February 2, 2009. 4. The first paragraph of the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider Charge sub-section of the Charges and Fees section on page 14 of your Contract Prospectus is deleted and replaced with the following: The charge for the ING Joint LifePay Plus rider, a living benefit, is deducted quarterly from your contract value: Maximum Annual Charge Current Annual Charge 2.50% 0.80% The current annual charge is 0.70% for riders issued prior to February 2, 2009. X.139695-08F 2of 8 December 2008 5. The Calculation of MGIB Ratchet Benefit Base subsection of the ING Minimum Guaranteed Income Benefit Rider (the MGIB Rider) section on page 26 of your Contract Prospectus is deleted and replaced with the following: Calculation of MGIB Ratchet Benefit Base The MGIB Ratchet Base for Covered Funds and Special Funds equals: On the rider date, eligible premiums or the contract value (if the rider is added after the contract date) allocated to Covered Funds and Special Funds; On each contract anniversary date prior to attainment of age 90, the MGIB Ratchet Base for Covered Funds and Special Funds is set equal to the greater of: 1) the current contract value allocated to Covered Funds and Special Funds (after any deductions occurring on that date); and 2) the MGIB Ratchet Base for Covered Funds and Special Funds from the prior contract anniversary date, adjusted for any new eligible premiums and withdrawals attributable to Covered Funds and Special Funds, and transfers. For riders issued prior to February 2, 2009, the MGIB Ratchet Base for Covered Funds and Special Funds is recalculated on each quarterly anniversary date prior to attainment of age 90. A quarterly anniversary date is the date three months from the contract date that falls on the same date in the month as the contract date. For example, if the contract date is February 12, the quarterly anniversary date is May 12. If there is no corresponding date in the month, the quarterly anniversary date will be the last date of the month. If the quarterly anniversary date falls on a weekend or holiday, we will use the value of the subsequent business day. At other times, the MGIB Ratchet Base for Covered Funds and Special Funds is the MGIB Ratchet Base from the prior contract anniversary date (quarterly contract anniversary date for riders issued prior to February 2, 2009), adjusted for subsequent eligible premiums and withdrawals attributable to Covered Funds and Special Funds, and transfers. 6. The sixth, seventh, and eighth paragraphs of the How the ING LifePay Plus Rider Works section of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 31 of your Contract Prospectus is deleted and replaced with the following: During the Growth Phase (and, for riders issued after February 2, 2009, the Withdrawal Phase), the initial ING LifePay Plus Base is increased dollar-for-dollar by any premiums received. In addition, on each contract anniversary, the ING LifePay Plus Base is recalculated as the greater of: The current ING LifePay Plus Base; or The current contract value. This is referred to as an annual ratchet. For riders issued prior to February 2, 2009, the ING LifePay Plus Base is recalculated on each quarterly contract anniversary (once each quarter of a contract year from the contract date). We call this recalculation a quarterly ratchet. Also, on each of the first ten contract anniversaries ONLY after the annuitant has reached age 59½, the ING LifePay Plus Base is recalculated as the greatest of: The current ING LifePay Plus Base; or The current contract value; and The ING LifePay Plus Base on the previous contract anniversary, increased by 6%, plus any eligible premiums and minus any third-party investment advisory fees paid from your contract during the year. This is referred to as an annual step-up. For riders issued prior to February 2, 2009, the step up is 7%. X.139695-08F 3of 8 December 2008 7. The sixth, seventh, and eighth paragraphs of the How the ING Joint LifePay Plus Rider Works section of the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider section on page 40 of your Contract Prospectus is deleted and replaced with the following: During the Growth Phase (and, for riders issued after February 2, 2009, the Withdrawal Phase), the initial ING Joint LifePay Plus Base is increased dollar-for-dollar by any premiums received. In addition, on each contract anniversary, the ING Joint LifePay Plus Base is recalculated as the greater of: The current ING Joint LifePay Plus Base; or The current contract value. This is referred to as an annual ratchet. For riders issued prior to February 2, 2009, the ING Joint LifePay Plus Base is recalculated on each quarterly contract anniversary (once each quarter of a contract year from the contract date). We call this recalculation a quarterly ratchet. Also, on each of the first ten contract anniversaries ONLY after the youngest active spouse has reached age 65, the ING Joint LifePay Plus Base is recalculated as the greatest of: The current ING Joint LifePay Plus Base; or The current contract value; and The ING Joint LifePay Plus Base on the previous contract anniversary, increased by 6%, plus any eligible premiums and minus any third-party investment advisory fees paid from your contract during the year. This is referred to as an annual step-up. For riders issued prior to February 2, 2009, the step up is 7%. 8. The last paragraph of the How the ING LifePay Plus Rider Works section of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 31 of your Contract Prospectus is deleted and replaced with the following: Currently, eligible premiums for purposes of determining the ING LifePay Plus Base and Maximum Annual Withdrawal include premiums received during both the Growth Phase and the Withdrawal Phase. For riders issued prior to February 2, 2009, additional premiums paid during the Withdrawal Phase are not eligible premiums for purposes of determining the ING LifePay Plus Base or the Maximum Annual Withdrawal; however, we reserve the right to treat such premiums as eligible premiums at our discretion, in a nondiscriminatory manner. Premiums received during the Withdrawal Phase do increase the contract value used to determine the reset Maximum Annual Withdrawal under the benefit reset feature of the ING LifePay Plus rider (see ING LifePay Plus Reset). We reserve the right to discontinue allowing premium payments during the Withdrawal Phase or the Growth Phase. 9. The last paragraph of the How the ING Joint LifePay Plus Rider Works section of the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider section on page 40 of your Contract Prospectus is deleted and replaced with the following: Currently, eligible premiums for purposes of determining the ING LifePay Plus Base and Maximum Annual Withdrawal include premiums received during both the Growth Phase and the Withdrawal Phase. For riders issued prior to February 2, 2009, additional premiums paid during the Withdrawal Phase are not eligible premiums for purposes of determining the ING Joint LifePay Plus Base or the Maximum Annual Withdrawal; however, we reserve the right to treat such premiums as eligible premiums at our discretion, in a nondiscriminatory manner. Premiums received during the Withdrawal Phase do increase the contract value used to determine the reset Maximum Annual Withdrawal under the benefit reset feature of the ING Joint LifePay Plus rider (see ING Joint LifePay Plus Reset). We reserve the right to discontinue allowing premium payments during the Withdrawal Phase or the Growth Phase. X.139695-08F 4of 8 December 2008 10. The fourth paragraph of the Guaranteed Withdrawal Status sub-section of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 32 of your Contract Prospectus is deleted and replaced with the following: Please note that with the automatic reset into the Lifetime Guaranteed Withdrawal Status, it is possible that the Maximum Annual Withdrawal, as recalculated, will be less, due to your withdrawals (and reduction of the ING LifePay Plus Base as a result) while the rider was in the Guaranteed Withdrawal Status. See Appendix G, Illustration 6, for an example. Also please note, however, that by declining automatic reset into the Lifetime Guaranteed Withdrawal Status, your ING LifePay Plus Base will not thereafter be automatically reset annually (quarterly, for contracts issued prior to February 2, 2009)to the then current contract value if the contract value is higheras it could be while the rider is in Lifetime Guaranteed Withdrawal Status. No further resets will be available. For more information, please see ING LifePay Plus Reset below. 11. The fourth paragraph of the Guaranteed Withdrawal Status sub-section of the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider section on page 41 of your Contract Prospectus is deleted and replaced with the following: Please note that with the automatic reset into the Lifetime Guaranteed Withdrawal Status, it is possible that the Maximum Annual Withdrawal, as recalculated, will be less, due to your withdrawals (and reduction of the ING Joint LifePay Plus Base as a result) while the rider was in the Guaranteed Withdrawal Status. See Appendix G, Illustration 6, for an example. Also please note, however, that by declining automatic reset into the Lifetime Guaranteed Withdrawal Status, your ING Joint LifePay Plus Base will not thereafter be automatically reset annually (quarterly, for contracts issued prior to February 2, 2009)to the then current contract value if the contract value is higheras it could be while the rider is in Lifetime Guaranteed Withdrawal Status. No further resets will be available. For more information, please see ING LifePay Plus Reset below. 12. The first two paragraphs of the Determination of the Maximum Annual Withdrawal subsection of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 32 of your Contract Prospectus are deleted and replaced with the following: Determination of the Maximum Annual Withdrawal. The Maximum Annual Withdrawal is determined on the date the Withdrawal Phase begins. It equals the Maximum Annual Withdrawal percentage multiplied by the greater of 1) the contract value and 2) the ING LifePay Plus Base as of the last day of the Growth Phase. The first withdrawal after the effective date of the rider (which causes the end of the Growth Phase) is treated as occurring on the first day of the Withdrawal Phase, after calculation of the Maximum Annual Withdrawal. The Maximum Annual Withdrawal percentages, which vary by the age of the annuitant on the date the Withdrawal Phase begins, are as follows: Maximum Annual Withdrawal Percentage Annuitants Age 4% 0 - 64 5% 65+ If the rider was issued prior to February 2, 2009, the Maximum Annual Withdrawal percentage is 5%, regardless of the age of the annuitant on the date the Withdrawal Phase begins. If the Withdrawal Phase begins before the quarterly contract anniversary on or after the annuitant reaches age 59½, withdrawals in a contract year up to 4% will reduce the ING LifePay Plus Base dollar-for-dollar, under what we refer to as the Standard Withdrawal Benefit. Then, on the quarterly contract anniversary on or after the annuitant reaches age 59½, the ING LifePay Plus Base will automatically be reset to the current contract value, if greater, and the Maximum Annual Withdrawal will be recalculated. X.139695-08F 5of 8 December 2008 13. The first two paragraphs of the Determination of the Maximum Annual Withdrawal subsection of the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider section on page 42 of your Contract Prospectus are deleted and replaced with the following: Determination of the Maximum Annual Withdrawal. The Maximum Annual Withdrawal is determined on the date the Withdrawal Phase begins. It equals the Maximum Annual Withdrawal percentage multiplied by the greater of 1) the contract value and 2) the ING Joint LifePay Plus Base as of the last day of the Growth Phase. The first withdrawal after the effective date of the rider (which causes the end of the Growth Phase) is treated as occurring on the first day of the Withdrawal Phase, after calculation of the Maximum Annual Withdrawal. The Maximum Annual Withdrawal percentages, which vary by the age of the youngest active spouse on the date the Withdrawal Phase begins, are as follows: Maximum Annual Withdrawal Percentage Youngest Active Spouse Age 4% 0 - 64 5% 65+ If the rider was issued prior to February 2, 2009, the Maximum Annual Withdrawal percentage is 5%, regardless of the age of the youngest Active Spouse on the date the Withdrawal Phase begins. If the Withdrawal Phase begins before the quarterly contract anniversary on or after the younger spouse reaches age 65, withdrawals in a contract year up to 4% will reduce the ING Joint LifePay Plus Base dollar-for-dollar, under what we refer to as the Standard Withdrawal Benefit. Then, on the quarterly contract anniversary on or after the younger spouse reaches age 65, the ING Joint LifePay Plus Base will automatically be reset to the current contract value, if greater, and the Maximum Annual Withdrawal will be recalculated. 14. The ING LifePay Plus Reset subsection of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 35 of your Contract Prospectus is deleted and replaced with the following: ING LifePay Plus Reset. Once the Lifetime Guaranteed Withdrawal Status begins and the Maximum Annual Withdrawal has been determined, on each contract anniversary we will increase (or reset) the ING LifePay Plus Base to the current contract value if the contract value is higher. The Maximum Annual Withdrawal will also be recalculated, and the remaining portion of the new Maximum Annual Withdrawal will be available for withdrawal immediately. This reset ONLY occurs when the rider is in Lifetime Guaranteed Withdrawal Status, and is automatic. For riders issued prior to February 2, 2009, the ING LifePay Plus Base is reset on each quarterly contract anniversary (once each quarter of a contract year from the contract date). We call this a quarterly ratchet. We reserve the right to change the charge for this rider with a reset. In this event, you will receive prior notice, of not less than 30 days, which explains the change, its impact to you and your options. You may decline this change (and the reset). Please note, however, that by declining a reset, your ING LifePay Plus Base will not thereafter be reset annually (or quarterly, as applicable), and the Maximum Annual Withdrawal will not be recalculated; no further resets will be available. 15. The ING Joint LifePay Plus Reset subsection of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 45 of your Contract Prospectus is deleted and replaced with the following: ING Joint LifePay Plus Reset. Once the Lifetime Guaranteed Withdrawal Status begins and the Maximum Annual Withdrawal has been determined, on each contract anniversary we will increase (or reset) the ING Joint LifePay Plus Base to the current contract value if the contract value is higher. The Maximum Annual Withdrawal will also be recalculated, and the remaining portion of the new Maximum Annual Withdrawal will be available for withdrawal immediately. This reset ONLY occurs when the rider is in Lifetime Guaranteed Withdrawal Status, and is automatic. X.139695-08F 6 of 8 December 2008 For riders issued prior to February 2, 2009, the ING Joint LifePay Plus Base is reset on each quarterly contract anniversary (once each quarter of a contract year from the contract date). We call this a quarterly ratchet. We reserve the right to change the charge for this rider with a reset. In this event, you will receive prior notice, of not less than 30 days, which explains the change, its impact to you and your options. You may decline this change (and the reset). Please note, however, that by declining a reset, your ING Joint LifePay Plus Base will not thereafter be reset annually (or quarterly, as applicable), and the Maximum Annual Withdrawal will not be recalculated; no further resets will be available. 16. The Investment Option Restrictions and Accepted Funds subsections of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 35 and the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider section on page 45 of your Contract Prospectus are deleted and replaced with the following: Investment Option Restrictions. While this rider is in effect, there are limits on the portfolios to which your contract value may be allocated. Contract value allocated to portfolios other than Accepted Funds will be rebalanced so as to maintain at least a specified percentage of such contract value in the Fixed Allocation Funds, which percentage depends on the riders purchase date: Rider Purchase Date Fixed Allocation Fund Percentage Currently 30% Before February 2, 2009 20% See Fixed Allocation Funds Automatic Rebalancing, below for more information. We have these investment option restrictions to lessen the likelihood we would have to make payments under this rider. We require this allocation regardless of your investment instructions to the contract. The rider will not be issued until your contract value is allocated in accordance with these investment option restrictions. The timing of when and how we apply these investment option restrictions is discussed further below. Accepted Funds . Currently, the Accepted Funds are: ING Liquid Assets Portfolio ING Solution 2015 Portfolio ING Solution 2025 Portfolio ING Solution 2035 Portfolio ING Solution Income Portfolio ING T. Rowe Price Capital Appreciation Portfolio If this rider was purchased before February 2, 2009, the following are additional Accepted Funds: ● ING Franklin Templeton Founding Strategy Portfolio; and ● ING WisdomTree SM Global High-Yielding Equity Index Portfolio No rebalancing is necessary when contract value is allocated entirely to Accepted Funds. We may change these designations at any time upon 30 days notice to you. If a change is made, the change will apply to contract value allocated to such portfolios after the date of the change. 17. The first sentence of the first paragraph of the Fixed Allocation Funds Automatic Rebalancing section of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 36 of your Contract Prospectus is deleted and replaced with the following: Fixed Allocation Funds Automatic Rebalancing. If the contract value in the Fixed Allocation Funds is less than the specified percentage noted above of the total contract value allocated among the Fixed Allocation Funds and Other Funds on any ING LifePay Plus Rebalancing Date, we will automatically rebalance the contract value allocated to the Fixed Allocation Funds and Other Funds so that a specified percentage of this amount is allocated to the Fixed Allocation Funds. Accepted Funds are excluded from Fixed Allocation Funds Automatic Rebalancing. Any rebalancing is done on a pro-rata basis from the Other Funds to the Fixed Allocation Funds and will be the last transaction processed on that date. X.139695-08F 7of 8 December 2008 The specified percentage depends on the riders purchase date, as noted in Investment Options Restrictions, above. The ING LifePay Plus Rebalancing Dates occur on each contract anniversary and after the following transactions: 1) receipt of additional premiums; 2) transfer or reallocation among the Fixed Allocation Funds or Other Funds, whether automatic or specifically directed by you; a) withdrawals from the Fixed Allocation Funds or Other Funds. 18. The first sentence of the first paragraph of the Fixed Allocation Funds Automatic Rebalancing section of the ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 45 of your Contract Prospectus is deleted and replaced with the following: Fixed Allocation Funds Automatic Rebalancing. If the contract value in the Fixed Allocation Funds is less than the specified percentage noted above of the total contract value allocated among the Fixed Allocation Funds and Other Funds on any ING Joint LifePay Plus Rebalancing Date, we will automatically rebalance the contract value allocated to the Fixed Allocation Funds and Other Funds so that a specified percentage of this amount is allocated to the Fixed Allocation Funds. Accepted Funds are excluded from Fixed Allocation Funds Automatic Rebalancing. Any rebalancing is done on a pro-rata basis from the Other Funds to the Fixed Allocation Funds and will be the last transaction processed on that date. The specified percentage depends on the riders purchase date, as noted in Investment Options Restrictions, above. The ING Joint LifePay Plus Rebalancing Dates occur on each contract anniversary and after the following transactions: 1) receipt of additional premiums; 2) transfer or reallocation among the Fixed Allocation Funds or Other Funds, whether automatic or specifically directed by you; 3) withdrawals from the Fixed Allocation Funds or Other Funds. 19. The third paragraph of the Continuation After Death Spouse section of the ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider section on page 36 of your Contract Prospectus is deleted and replaced with the following: If the rider is in the Withdrawal Phase at the time of spousal continuation: 1) The rider will continue in the Withdrawal Phase. 2) The riders charges will restart on the date the rider is continued and be the same as were in effect prior to the claim date. 3) On the quarterly contract anniversary that the rider is continued: (a) If the surviving spouse was not the annuitant before the owners death, then the ING LifePay Plus Base will be reset to the current contract value and the Maximum Annual Withdrawal is recalculated by multiplying the new ING LifePay Plus Base by 4%. Withdrawals are permitted pursuant to the other provisions of the rider. Withdrawals causing the contract value to fall to zero will terminate the contract and the rider. (b) If the surviving spouse was the annuitant before the owners death, then the ING LifePay Plus Base will be reset to the current contract value, only if greater, and the Maximum Annual Withdrawal is recalculated by multiplying the new ING LifePay Plus Base by 4%. Withdrawals are permitted pursuant to the other provisions of the rider. 4) The rider charges will restart on the quarterly contract anniversary that the rider is continued and will be the same as were in effect prior to the claim date. X.139695-08F 8of 8 December 2008 SEPARATE ACCOUNT NY-B PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Separate Account NY-B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2007 - Statements of Operations for the year ended December 31, 2007 - Statements of Changes in Net Assets for the years ended December 31, 2007 and 2006 - Notes to Financial Statements Financial Statements of ReliaStar Life Insurance Company of New York: - Report of Independent Registered Public Accounting Firm - Balance Sheets  Statutory Basis as of December 31, 2007 and 2006 - Statements of Operations  Statutory Basis for the years ended December 31, 2007, 2006 and 2005 - Statements of Changes in Capital and Surplus  Statutory Basis for the years ended December 31, 2007, 2006 and 2005 - Statements of Cash Flows  Statutory Basis for the years ended December 31, 2007, 2006 and 2005 - Notes to Financial Statements  Statutory Basis (b) Exhibits (1) Resolution of the Board of Directors of ReliaStar Life Insurance Company of New York authorizing the establishment of the Registrant ● Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85618), as filed on April 5, 2002. (2) Custodial Agreement between Registrant and the Bank of New York ● Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85618), as filed on April 5, 2002. (3.1) Distribution Agreement between the Depositor and Directed Services, Inc. ● Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85618), as filed on April 5, 2002. (3.2) Dealers Agreement ● Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85618), as filed on April 5, 2002. (4.1) Flexible Premium Deferred Combination Variable and Fixed Annuity Contract (RLNY-IA-1102) ● Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (4.2) Norris Unisex Endorsement (RLNY-RA-1103)  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (4.3) Flexible Premium Deferred Combination Variable and Fixed Annuity Contract (RLNY-IA-1090)  Incorporated by reference to Pre-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-85618), as filed on November 18, 2002. (4.4) Premium Credit Rider (RLNY-RA-1089)  Incorporated by reference to Pre- Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-85618), as filed on November 18, 2002. (4.5) Premium Credit Disclosure (RLNY-DS-1093)  Incorporated by reference to Pre-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-85618), as filed on November 18, 2002. (4.6) 403(b) Rider (RLNY-RA-1036)  Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333- 85618), as filed on April 17, 2003. (4.7) Earnings Enhancement Death Benefit Rider (RLNY RA 1086)  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333- 85618), as filed on April 5, 2002. (4.8) Simple Individual Retirement Annuity Rider (Group) (RLNY-RA- 1026)(12/02)(CA)  Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-85618), as filed on April 17, 2003. (4.9) Simple Individual Retirement Annuity Rider (RLNY-RA-1026)(12/02)(IA) Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-85618), as filed on April 17, 2003. (4.10) Roth Individual Retirement Annuity Rider (Group) (RLNY-RA- 1038)(12/02)(CA)  Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-85618), as filed on April 17, 2003. (4.11) Roth Individual Retirement Annuity Rider (RLNY-RA-1038)(12/02)(IA) Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-85618), as filed on April 17, 2003. (4.12) Individual Retirement Annuity Rider (Group) (RLNY-RA-1009)(12/02)(CA) Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-85618), as filed on April 17, 2003. (4.13) Section 72 Rider (Group) (FG-RA-1002-08/97)  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85326), as filed on April 1, 2002. (4.14) Section 72 Rider (Individual) (FG-RA-1001-08/95)  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85326), as filed on April 1, 2002. (4.15) Individual Retirement Annuity Rider (RLNY-RA-1009)(12/02)(IA)  Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-85618), as filed on April 17, 2003. (4.16) Minimum Guaranteed Accumulation Benefit Rider (RLNY-RA-2024)  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-115515), as filed on September 20, 2004. (4.17) Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (RLNY- RA-2026)  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-115515), as filed on September 20, 2004. (4.18) Minimum Guaranteed Income Benefit Rider (RLNY-RA-2025) (10/06)  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (4.19) Schedule Page to Minimum Guaranteed Income Benefit Rider (RLNY-RA- 2025)(10/06)  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (4.20) Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (RLNY-RA-3061)  Incorporated by reference to Pre-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-139695), as filed on April 21, 2008. (4.21) Schedule Page to Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (RLNY-RA-3061)  Incorporated by reference to Pre- Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-139695), as filed on April 21, 2008. (4.22) Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (RLNY-RA-3062)  Incorporated by reference to Pre-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-139695), as filed on April 21, 2008. (4.23) Schedule Page to Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (RLNY-RA-3062)  Incorporated by reference to Pre- Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-139695), as filed on April 21, 2008. (5.1) ReliaStar Life Insurance Company of New York Customer Data Form (RLNY-CDF-2030) (8/30/2004) (132289)  Incorporated by reference to Pre- Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-115515), as filed on May 27, 2004. (5.2) ING Rollover Choice VA-NY Application (RLNY-AA-1105(08/07))  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (6.1) Articles of Incorporation of ReliaStar Life Insurance Company of New York  Incorporated by reference to Initial Registration Statement on Form S-6 (File No. 333-47527), as filed on March 6, 1998. (6.2) By-Laws of ReliaStar Life Insurance Company of New York  Incorporated by reference to Initial Registration Statement on Form S-6 (File No. 333-47527), as filed on March 6, 1998. (6.3) Resolution of Board of Directors for Powers of Attorney  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-85618), as filed on April 5, 2002. (7) Not applicable (8.1) Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996 and March 1, 1996 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 12 to Registration Statement on Form N-4 (File No. 033-75964), as filed on February 11, 1997. (8.2) Fifth Amendment dated as of May 1, 1997 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996 and March 1, 1996 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-34370), as filed on September 29, 1997. (8.3) Sixth Amendment dated as of November 6, 1997 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996 and May 1, 1997 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 16 to Registration Statement on Form N-4 (File No. 033-75964), as filed on February 9, 1998. (8.4) Seventh Amendment dated as of May 1, 1998 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997 and November 6, 1997 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund and Fidelity Distributors Corporation  Incorporated by reference to Registration Statement on Form N-4 (File No. 333-56297), as filed on June 8, 1998. (8.5) Eighth Amendment dated as of December 1, 1999 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997, November 6, 1997 and May 1, 1998 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 19 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 16, 2000. (8.6) Ninth Amendment dated as of August 15, 2007 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997, November 6, 1997 and May 1, 1998 between ING Life Insurance and Annuity Company (formerly known as Aetna Life Insurance and Annuity Company), Variable Insurance Products Fund and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 46 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 15, 2008. (8.7) Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996 and March 1, 1996 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund II and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 12 to Registration Statement on Form N-4 (File No. 033-75964), as filed on February 11, 1997. (8.8) Fifth Amendment dated as of May 1, 1997 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996 and March 1, 1996 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund II and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-34370), as filed on September 29, 1997. (8.9) Sixth Amendment dated as of January 20, 1998 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996 and May 1, 1997 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund II and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 7 to Registration Statement on Form S-6 (File No. 033-75248), as filed on February 24, 1998. (8.10) Seventh Amendment dated as of May 1, 1998 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997 and January 20, 1998 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund II and Fidelity Distributors Corporation  Incorporated by reference to Registration Statement on Form N-4 (File No. 333-56297), as filed on June 8, 1998. (8.11) Eighth Amendment dated December 1, 1999 to Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997, January 20, 1998 and May 1, 1998 between Aetna Life Insurance and Annuity Company, Variable Insurance Products Fund II and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 19 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 16, 2000. (8.12) Ninth Amendment dated as of August 15, 2007 to the Fund Participation Agreement dated February 1, 1994 and amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997, January 20, 1998 and May 1, 1998 between ING Life Insurance and Annuity Company (formerly known as Aetna Life Insurance and Annuity Company), Variable Insurance Products Fund II and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 46 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 15, 2008. (8.13) Letter Agreement dated May 16, 2007 between Reliastar Life Insurance Company of New York, Fidelity Distributors Corporation, Variable Insurance Products Fund, Variable Insurance Products Fund II and Variable Insurance Products Fund V  Incorporated by reference to Pre-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-139695), as filed on September 5, 2007. (8.14) Service Agreement effective as of June 1, 2002 by and between Fidelity Investments Institutional Operations Company, Inc. and ING Financial Advisers, LLC  Incorporated by reference to Post-Effective Amendment No. 33 to Registration Statement on Form N-4 (File No. 033-75988), as filed on August 5, 2004. (8.15) Service Contract effective as of June 1, 2002 and amended on June 20, 2003 by and between Directed Services, Inc., ING Financial Advisers, LLC, and Fidelity Distributors Corporation  Incorporated by reference to Post-Effective Amendment No. 33 to Registration Statement on Form N-4 (File No. 033- 75988), as filed on August 5, 2004. (8.16) First Amendment effective April 1, 2005 to Service Contract between Fidelity Distributors Corporation and ING Financial Advisers, Inc. dated June 1, 2002 and amended on June 20, 2003  Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on November 21, 2006. (8.17) Second Amendment effective April 1, 2006 to Service Contract between Fidelity Distributors Corporation and ING Financial Advisers, Inc. dated June 1, 2002 and amended on June 20, 2003 and April 1, 2005  Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033-75962), as filed on November 21, 2006. (8.18) Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Fidelity Distributors Corporation, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc.  Incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. (8.19) Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, Inc.  Incorporated by reference to Post-Effective Amendment No. 17 to Registration Statement on Form N-4 (File No. 333- 85618), as filed on February 1, 2007. (8.20) Amendment effective June 5, 2007 to Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, LLC  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (8.21) Amended and Restated Administrative Services Agreement executed as of October 3, 2005 between Franklin Templeton Services, LLC, ING Life Insurance and Annuity Company, ING Insurance Company of America, ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033-81216), as filed on April 11, 2006. (8.22) Rule 22c-2 Shareholder Information Agreement (Franklin Templeton Variable Insurance Products Trust) entered into as of April 16, 2007 among Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York  Incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. (8.23) Participation Agreement dated April 30, 2003 among ING Life Insurance and Annuity Company, The GCG Trust (renamed effective May 1, 2003, ING Investors Trust) and Directed Services, Inc.  Incorporated by reference to Post-Effective Amendment No. 54 to Registration Statement on Form N-1A (File No. 033-23512), as filed on August 1, 2003. (8.24) Amendment dated October 9, 2006 to the Participation Agreement dated April 30, 2003 among ING Life Insurance and Annuity Company, ING Investors Trust and Directed Services, Inc.  Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on November 21, 2006. (8.25) Second Amended and Restated Fund Participation Agreement dated September 2, 2003 as amended and restated on May 17, 2004 and further amended and restated on January 1, 2007 among ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, ING Investors Trust, ING Investments, LLC, ING Funds and Distributors, LLC, American Funds Insurance Series and Capital Research and Management Company  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (8.26) Participation Agreement dated as of November 28, 2001 among Portfolio Partners, Inc., Aetna Life Insurance and Annuity Company and Aetna Investment Services, LLC  Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on April 8, 2002. (8.27) Amendment dated March 5, 2002 between Portfolio Partners, Inc. (to be renamed ING Partners, Inc. effective May 1, 2002), Aetna Life Insurance and Annuity Company (to be renamed ING Life Insurance and Annuity Company effective May 1, 2002) and Aetna Investment Services, LLC (to be renamed ING Financial Advisers, LLC) to Participation Agreement dated November 28, 2001  Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 8, 2002. (8.28) Amendment dated May 1, 2003 between ING Partners, Inc., ING Life Insurance and Annuity Company and ING Financial Advisers, LLC to the Participation Agreement dated as of November 28, 2001 and subsequently amended on March 5, 2002  Incorporated by reference to Post-Effective Amendment No. 28 to Registration Statement on Form N-4 (File No. 033- 75988), as filed on April 10, 2003. (8.29) Amendment dated November 1, 2004 to the Participation Agreement between ING Partners, Inc., ING Life Insurance and Annuity Company and ING Financial Advisers, LLC dated as of November 28, 2001 and subsequently amended on March 5, 2002 and May 1, 2003  Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-1A (File No. 333-32575), as filed on April 1, 2005. (8.30) Amendment dated April 29, 2005 to the Participation Agreement between ING Partners, Inc., ING Life Insurance and Annuity Company and ING Financial Advisers, LLC dated as of November 28, 2001 and subsequently amended on March 5, 2002, May 1, 2003 and November 1, 2004  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033-81216), as filed on April 11, 2006. (8.31) Amendment dated August 31, 2005 to the Participation Agreement between ING Partners, Inc., ING Life Insurance and Annuity Company and ING Financial Advisers, LLC dated November 28, 2001 and subsequently amended on March 5, 2002, May 1, 2003, November 1, 2004 and April 29, 2005  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033-81216), as filed on April 11, 2006. (8.32) Amendment dated December 7, 2005 to the Participation Agreement between ING Partners, Inc., ING Life Insurance and Annuity Company and ING Financial Advisers, LLC dated as of November 28, 2001 and subsequently amended on March 5, 2002, May 1, 2003, November 1, 2004, April 29, 2005, and August 31, 2005  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033- 81216), as filed on April 11, 2006. (8.33) Amendment dated April 28, 2006 to the Participation Agreement between ING Partners, Inc., ING Life Insurance and Annuity Company and ING Financial Advisers, LLC dated as of November 28, 2001 and subsequently amended on March 5, 2002, May 1, 2003, November 1, 2004, April 29, 2005, August 31, 2005 and December 7, 2005  Incorporated by reference to Registration Statement on Form N-4 (File No. 333-134760), as filed on June 6, 2006. (8.34) Shareholder Servicing Agreement (Service Class Shares) dated as of November 27, 2001 between Portfolio Partners, Inc. and Aetna Life Insurance and Annuity Company  Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on April 8, 2002. (8.35) Amendment dated March 5, 2002 between Portfolio Partners, Inc. (to be renamed ING Partners, Inc. effective May 1, 2002) and Aetna Life Insurance and Annuity Company (to be renamed ING Life Insurance and Annuity Company effective May 1, 2002) to the Shareholder Servicing Agreement (Service Class Shares) dated November 27, 2001  Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 8, 2002. (8.36) Amendment dated May 1, 2003 to the Shareholder Servicing Agreement (Service Class Shares) by and between ING Partners, Inc. and ING Life Insurance and Annuity Company dated November 27, 2001, as amended on March 5, 2002  Incorporated by reference to Post-Effective Amendment No. 28 to Registration Statement on Form N-4 (File No. 033-75988), as filed on April 10, 2003. (8.37) Amendment dated November 1, 2004 to the Shareholder Servicing Agreement (Service Class Shares) by and between ING Partners, Inc. and ING Life Insurance and Annuity Company dated November 27, 2001, as amended on March 5, 2002 and May 1, 2003  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-134760), as filed on June 6, 2006. (8.38) Amendment dated April 29, 2005 to the Shareholder Servicing Agreement (Service Class Shares) by and between ING Partners, Inc. and ING Life Insurance and Annuity Company dated November 27, 2001, and amended on March 5, 2002, May 1, 2003 and November 1, 2004  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033-81216), as filed on April 11, 2006. (8.39) Amendment dated December 7, 2005 to the Shareholder Servicing Agreement (Service Class Shares) by and between ING Partners, Inc. and ING Life Insurance and Annuity Company dated November 27, 2001, and amended on March 5, 2002, May 1, 2003, November 1, 2004 and April 29, 2005  Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-134760), as filed on June 6, 2006. (8.40) Amendment dated April 28, 2006 to the Shareholder Servicing Agreement (Service Class Shares) by and between ING Partners, Inc. and ING Life Insurance and Annuity Company dated November 27, 2001, and amended on March 5, 2002, May 1, 2003, November 1, 2004, April 29, 2005 and December 7, 2005  Incorporated by reference to Registration Statement on Form N-4 (File No. 333-134760), as filed on June 6, 2006. (8.41) Fund Participation Agreement dated as of May 1, 1998 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc.  Incorporated by reference to Registration Statement on Form N-4 (File No. 333-56297), as filed on June 8, 1998. (8.42) Amendment dated November 9, 1998 to Fund Participation Agreement dated as of May 1, 1998 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc.  Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-56297), as filed on December 14, 1998. (8.43) Second Amendment dated December 31, 1999 to Fund Participation Agreement dated as of May 1, 1998 and amended on November 9, 1998 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc.  Incorporated by reference to Post-Effective Amendment No. 19 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 16, 2000. (8.44) Third Amendment dated February 11, 2000 to Fund Participation Agreement dated as of May 1, 1998 and amended on November 9, 1998 and December 31, 1999 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc.  Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-4 (File No. 333-01107), as filed on April 4, 2000. (8.45) Fourth Amendment dated May 1, 2000 to Fund Participation Agreement dated as of May 1, 1998 and amended on November 9, 1998, December 31, 1999 and February 11, 2000 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc.  Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on April 4, 2000. (8.46) Fifth Amendment dated February 27, 2001 to Fund Participation Agreement dated as of May 1, 1998 and amended on November 9, 1998, December 31, 1999, February 11, 2000 and May 1, 2000 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc.  Incorporated by reference to Post-Effective Amendment No. 24 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on April 13, 2001. (8.47) Sixth Amendment dated June 19, 2001 to Fund Participation Agreement dated as of May 1, 1998 and amended on November 9, 1998, December 31, 1999, February 11, 2000, May 1, 2000 and February 27, 2001 among Aetna Life Insurance and Annuity Company, Aeltus Investment Management, Inc. and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033-75988), as filed on April 13, 2004. (8.48) Service Agreement effective as of May 1, 1998 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series  Incorporated by reference to Registration Statement on Form N-4 (File No. 333-56297), as filed on June 8, 1998. (8.49) Amendment dated November 4, 1998 and effective as of October 15, 1998 to Service Agreement effective as of May 1, 1998 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series  Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-56297), as filed on December 14, 1998. (8.50) Second Amendment dated February 11, 2000 to Service Agreement effective as of May 1, 1998 and amended on November 4, 1998 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series  Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-4 (File No. 333-01107), as filed on April 4, 2000. (8.51) Third Amendment dated May 1, 2000 to Service Agreement effective as of May 1, 1998 and amended on November 4, 1998 and February 11, 2000 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series  Incorporated by reference to Post- Effective Amendment No. 20 to Registration Statement on Form N-4 (File No. 333-01107), as filed on April 4, 2000. (8.52) Fourth Amendment dated as of June 26, 2001 to Service Agreement with Investment Advisor effective as of May 1, 1998, as amended on November 4, 1998, February 11, 2000 and May 1, 2000 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series  Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 033-75988), as filed on April 13, 2004. (8.53) Fund Participation Agreement dated as of May 1, 2001 among Pilgrim Variable Products Trust, Aetna Life Insurance and Annuity Company and ING Pilgrim Securities, Inc.  Incorporated by reference to Post-Effective Amendment No. 26 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on July 13, 2001. (8.54) Amendment dated August 30, 2002 between ING Life Insurance and Annuity Company, ING Variable Products Trust (formerly known as Pilgrim Variable Products Trust) and ING Funds Distributor to Fund Participation Agreement dated May 1, 2001  Incorporated by reference to Post-Effective Amendment No. 28 to Registration Statement on Form N-4 (File No. 033-75988), as filed on April 10, 2003. (8.55) Administrative and Shareholder Services Agreement dated April 1, 2001 between ING Funds Services, LLC and ING Life Insurance and Annuity Company (Administrator for ING Variable Products Trust)  Incorporated by reference to Post-Effective Amendment No. 28 to Registration Statement on Form N-4 (File No. 033-75988), as filed on April 10, 2003. (8.56) Rule 22c-2 Agreement dated no later than April 16, 2007 is effective October 16, 2007 between ING Funds Services, LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc.  Incorporated by reference to Post- Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. (8.57) Fund Participation Agreement dated March 11, 1997 between Aetna Life Insurance and Annuity Company, Oppenheimer Variable Annuity Account Funds and OppenheimerFunds, Inc.  Incorporated by reference to Post- Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 033-34370), as filed on April 16, 1997. (8.58) First Amendment dated December 1, 1999 to Fund Participation Agreement between Aetna Life Insurance and Annuity Company, Oppenheimer Variable Annuity Account Funds and OppenheimerFunds, Inc. dated March 11, 1997  Incorporated by reference to Post-Effective Amendment No. 19 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 16, 2000. (8.59) Second Amendment dated May 1, 2004 to Fund Participation Agreement between ING Life Insurance and Annuity Company, OppenheimerFunds, Inc. and Oppenheimer Variable Annuity Account Funds dated March 11, 1997 and amended December 1, 1999  Incorporated by reference to Post-Effective Amendment No. 39 to Registration Statement on Form N-4 (File No. 033- 75988), as filed on April 10, 2007. (8.60) Third Amendment dated August 15, 2007 to Fund Participation Agreement between ING Life Insurance and Annuity Company, OppenheimerFunds, Inc. and Oppenheimer Variable Annuity Account Funds dated March 11, 1997, and amended on December 1, 1999 and May 1, 2004  Incorporated by reference to Post-Effective Amendment No. 46 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 15, 2008. (8.61) Service Agreement effective as of March 11, 1997 between OppenheimerFunds, Inc. and Aetna Life Insurance and Annuity Company  Incorporated by reference to Post-Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 033-34370), as filed on April 16, 1997. (8.62) Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Oppenheimer Funds Services, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc.  Incorporated by reference to Pre-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. (8.63) Participation Agreement dated as of May 1, 2004 among ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company, PIMCO Variable Insurance Trust and PA Distributors LLC  Incorporated by reference to Post- Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.64) First Amendment dated August 15, 2007 to Participation Agreement among ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company, PIMCO Variable Insurance Trust and Allianz Global Investors Distributors LLC dated as of May 1, 2004  Incorporated by reference to Post- Effective Amendment No. 51 to Registration Statement on Form N-4 (File No. 333-01107), as filed on May 23, 2008. (8.65) Services Agreement dated as of May 1, 2004 between PIMCO Variable Insurance Trust (the Trust), ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company  Incorporated by reference to Post- Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.66) First Amendment dated August 15, 2007 to Services Agreement between PIMCO Variable Insurance Trust, ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company dated as of May 1, 2004  Incorporated by reference to Post-Effective Amendment No. 51 to Registration Statement on Form N-4 (File No. 333-01107), as filed on May 23, 2008. (8.67) Services Agreement effective as of May 1, 2004 between Pacific Investment Management Company LLC (PIMCO), ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company  Incorporated by reference to Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.68) First Amendment dated August 15, 2007 to Services Agreement between Pacific Investment Management Company LLC (PIMCO), ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company and Allianz Global Investors Distributors LLC effective as of May 1, 2004  Incorporated by reference to Post-Effective Amendment No. 51 to Registration Statement on Form N-4 (File No. 333-01107), as filed on May 23, 2008. (8.69) Rule 22c-2 Agreement dated no later than April 16, 2007, is effective as of the 16th day of October, 2007 between Allianz Global Investors Distributors LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc.  Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007. (8.70) Participation Agreement made and entered into as of July 1, 2001 by and among Pioneer Variable Contracts Trust, Aetna Life Insurance and Annuity Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc.  Incorporated by reference to Post-Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 333-01107), as filed on October 26, 2001. (8.71) Amendment No. 1 is made and entered into as of May 1, 2004 to Participation Agreement between Pioneer Variable Contracts Trust and ING Life Insurance and Annuity Company f/k/a Aetna Life Insurance and Annuity Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc. dated July 1, 2001  Incorporated by reference to Post-Effective Amendment No. 40 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on April 13, 2005. (8.72) Amendment No. 2 is made and entered into as of August 15, 2007 to Participation Agreement between Pioneer Variable Contracts Trust, ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc. made and entered into as of July 1, 2001 and as amended on May 1, 2004  Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333- 139695), as filed on December 21, 2007. (8.73) Rule 22c-2 Agreement dated March 1, 2007 and is effective as of October 16, 2007 between Pioneer Investment Management Shareholder Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc.  Incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. (9) Opinion and Consent of Counsel (10) Consent of Independent Registered Public Accounting Firm (11) Not applicable (12) Not applicable (13) Powers of Attorney  Incorporated by reference to Post-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-139695), as filed on April 21, 2008. Item 25. Directors and Officers of the Depositor* Name Principal Business Address Positions and Offices with Depositor Donald W. Britton 5780 Powers Ferry Road President, Chief Executive Officer, Atlanta, GA 30327-4390 Director and Chairman David A. Wheat 5780 Powers Ferry Road Executive Vice President, Atlanta, GA 30327-4390 Chief Financial Officer and Director William D. Bonneville 1000 Woodbury Road, Executive Vice President and Suite 208 Chief Administrative Officer Woodbury, NY 11797 Robert P. Browne 5780 Powers Ferry Road Director Atlanta, GA 30327-4390 Carol V. Coleman 1000 Woodbury Road Director Suite 208 Woodbury, NY 11797 Brian D. Comer One Orange Way Director and Senior Vice President Windsor, CT 06095 R. Michael Conley 2910 Holly Lane Director Plymouth, MN 55447 James R. Gelder 20 Washington Avenue South Director Minneapolis, MN 55401 Ivan J. Gilreath 20 Washington Avenue South Director and Senior Vice President Minneapolis, MN 55401 James F. Lille 46 Hearthstone Drive Director Gansevoort, NY 12831 Howard L. Rosen 1475 Dunwoody Drive Director West Chester, PA 19380-1478 Catherine H. Smith One Orange Way Director Windsor, CT 06095 Charles B. Updike 60 East 42nd Street Director New York, NY 10165 Ross M. Weale 56 Cove Rd. Director South Salem, NY 10590 Valerie G. Brown 5780 Powers Ferry Road Senior Vice President Atlanta, GA 30327-4390 Boyd G. Combs 5780 Powers Ferry Road Senior Vice President, Tax Atlanta, GA 30327-4390 Daniel P. Mulheran, Sr. 20 Washington Avenue South Senior Vice President Minneapolis, MN 55401 David S. Pendergrass 5780 Powers Ferry Road Senior Vice President and Treasurer Atlanta, GA 30327-4390 Steven T. Pierson 5780 Powers Ferry Road Senior Vice President and Atlanta, GA 30327-4390 Chief Accounting Officer Stephen J. Preston 1475 Dunwoody Drive Senior Vice President West Chester, PA 19380-1478 Michael L. Emerson 20 Washington Avenue South Chief Executive Officer, ING Re Minneapolis, MN 55401 John F. Todd One Orange Way General Counsel Windsor, CT 06095 Joy M. Benner 20 Washington Avenue South Secretary Minneapolis, MN 55401 * These individuals may also be directors and/or officers of other affiliates of the Company. Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant Incorporated herein by reference to Item 26 in Post-Effective Amendment No. 1 to Registration Statement on Form N-6 for Security Life Separate Account L1 of Security Life of Denver Insurance Company (File No. 333-153338), as filed with the Securities and Exchange Commission on November 14, 2008. Item 27. Number of Contract Owners As of November 28, 2008, there are 5,758 qualified contract owners and 3,771 non-qualified contract owners holding interests in variable annuity contracts funded through Separate Account NY-B of ReliaStar Life Insurance Company of New York. Item 28. Indemnification ReliaStar Life Insurance Company of New York ("ReliaStar of NY") shall indemnify (including therein the prepayment of expenses) any person who is or was a director, officer or employee, or who is or was serving at the request of ReliaStar of NY as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise for expenses (including attorney's fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him with respect to any threatened, pending or completed action, suit or proceedings against him by reason of the fact that he is or was such a director, officer or employee to the extent and in the manner permitted by law. ReliaStar of NY may also, to the extent permitted by law, indemnify any other person who is or was serving ReliaStar of NY in any capacity. The Board of Directors shall have the power and authority to determine who may be indemnified under this paragraph and to what extent (not to exceed the extent provided in the above paragraph) any such person may be indemnified. ReliaStar of NY may purchase and maintain insurance on behalf of any such person or persons to be indemnified under the provision in the above paragraphs, against any such liability to the extent permitted by law. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to directors, officers and controlling persons of the Registrant, as provided above or otherwise, the Registrant has been advised that in the opinion of the SEC such indemnification by the Depositor is against public policy, as expressed in the Securities Act of 1933, and therefore may be unenforceable. In the event that a claim of such indemnification (except insofar as it provides for the payment by the Depositor of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted against the Depositor by such director, officer or controlling person and the SEC is still of the same opinion, the Depositor or Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by the Depositor is against public policy as expressed by the Securities Act of 1933 and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a) At present, Directed Services LLC, the Registrant's Distributor, serves as principal underwriter for all contracts issued by ING USA Annuity and Life Insurance Company (ING USA). Directed Services LLC is the principal underwriter for Separate Account A, Separate Account B, Separate Account EQ of ING USA, ReliaStar Life Insurance Company of New York Separate Account NY-B, Alger Separate Account A of ING USA and the ING Investors Trust. (b) The following information is furnished with respect to the principal officers and directors of Directed Services LLC, the Registrant's Distributor. The principal business address for each officer and director following is 1475 Dunwoody Drive, West Chester, PA 19380-1478, unless otherwise noted. Name and Principal Business Address Positions and Offices with Underwriter A. Bayard Closser President and Director Cincinnati, OH 45243 Robert J. Hughes Director Shaun P. Mathews Executive Vice President and Director 10 State House Square Hartford, CT 06103 Kimberly Anderson Senior Vice President 7337 E. Doubletree Ranch Road Scottsdale, AZ 85258 Ernest J. CDebaca Senior Vice President and Investment Advisor 7337 E. Doubletree Ranch Road Chief Compliance Officer Scottsdale, AZ 85258 Michael J. Roland Senior Vice President 7337 E. Doubletree Ranch Road Scottsdale, AZ 85258 Stanley D. Vyner Senior Vice President 230 Park Ave., 13 th Floor New York, NY 10169 Richard E. G. Gelfand Chief Financial Officer Beth G. Shanker Broker Dealer Chief Compliance Officer 1290 Broadway Denver, CO 80203 Julius A. Drelick, III Vice President 7337 E. Doubletree Ranch Road Scottsdale, AZ 85258 William A. Evans Vice President 10 State House Square Hartford, CT 06103 Todd R. Modic Vice President 7337 E. Doubletree Ranch Road Scottsdale, AZ 85258 David S. Pendergrass Vice President and Treasurer 5780 Powers Ferry Road, N.W. Atlanta, GA 30327-4390 Spencer T. Shell Vice President and Assistant Treasurer 5780 Powers Ferry Road, N.W. Atlanta, GA 30327-4390 Bruce Kuennen Attorney-in-Fact Joy M. Benner Secretary 20 Washington Avenue South Minneapolis, MN 55401 Diana R. Cavender Assistant Secretary 20 Washington Avenue South Minneapolis, MN 55401 Randall K. Price Assistant Secretary 20 Washington Avenue South Minneapolis, MN 55401 Susan M. Vega Assistant Secretary 20 Washington Avenue South Minneapolis, MN 55401 G. Stephen Wastek Assistant Secretary 7337 E. Doubletree Ranch Road Scottsdale, AZ 85258 (c) Compensation to Principal Underwriter: (2) (3) (4) (5) 2007 Net Name of Underwriting Principal Discounts and Compensation Brokerage Underwriter Commissions on Redemption Commissions Compensation Directed $5,431,669.21 $0 $0 $0 Services LLC Item 30. Location of Accounts and Records All accounts, books and other documents required to be maintained by Section 31(a) of the 1940 Act and the rules under it relating to the securities described in and issued under this Registration Statement are maintained by the Depositor and located at: ReliaStar Life Insurance Company of New York at 1000 Woodbury Road, Suite 208, Woodbury, NY 11797 and 1475 Dunwoody Drive, West Chester, PA 19380. Item 31. Management Services None Item 32. Undertakings Registrant hereby undertakes: (a) to file a post-effective amendment to this registration statement as frequently as it is necessary to ensure that the audited financial statements in the registration statement are never more that 16 months old so long as payments under the variable annuity contracts may be accepted. (b) to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information; (c) to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request; and The Company hereby represents: (a) The account meets definition of a "separate account" under federal securities laws. (b) ReliaStar Life Insurance Company of New York hereby represents that the fees and charges deducted under the Contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by ReliaStar Life Insurance Company of New York. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Separate Account NY-B of ReliaStar Life Insurance Company of New York, certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Post-Effective Amendment to its Registration Statement on Form N-4 (File No. 333-139695) and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Windsor, State of Connecticut, on the 23rd day of December, 2008. SEPARATE ACCOUNT NY-B (Registrant) By: RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Depositor) By: /s/ Donald W. Britton Donald W. Britton President (principal executive officer) As required by the Securities Act of 1933, this Post-Effective Amendment No. 5 to the Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date Donald W. Britton* Director, President and Chief Executive Officer ) Donald W. Britton (principal executive officer) ) ) Robert P. Browne* Director ) December Robert P. Browne ) 23, 2008 ) Carol V. Coleman* Director ) Carol V. Coleman ) ) Brian D. Comer* Director ) Brian D. Comer ) ) R. Michael Conley* Director ) R. Michael Conley ) ) James R. Gelder* Director ) James R. Gelder ) ) James F. Lille* Director ) James F. Lille ) ) Curtis W. Olson* Director ) Curtis W. Olson ) ) Howard L. Rosen* Director ) Howard L. Rosen ) ) Catherine H. Smith* Director ) Catherine H. Smith ) ) Charles B. Updike* Director ) Charles B. Updike ) ) Ross M. Weale* Director ) Ross M. Weale ) ) David A. Wheat* Director and Chief Financial Officer ) David A. Wheat ) ) Steven T. Pierson* Chief Accounting Officer ) Steven T. Pierson ) By: /s/ Michael A. Pignatella Michael A. Pignatella *Attorney-in-Fact SEPARATE ACCOUNT NY-B EXHIBIT INDEX Exhibit No. Exhibit 99-B.9 Opinion and Consent of Counsel 99-B.10 Consent of Independent Registered Public Accounting Firm
